Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                        Sep 12 2014, 6:49 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DORI NEWMAN                                        GREGORY F. ZOELLER
Newman & Newman, P.C.                              Attorney General of Indiana
Noblesville, Indiana
                                                   LYUBOV GORE
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CLARK A. KLEMME,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 29A04-1309-CR-488
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE HAMILTON SUPERIOR COURT
                             The Honorable Gail Bardach, Judge
                             Cause No. 29D06-1211-FD-10737



                                       September 12, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Clark A. Klemme appeals his convictions for two counts of class D felony theft. The

sole issue presented for our review is whether the trial court abused its discretion when it

admitted certain evidence at trial. Finding no abuse of discretion, we affirm.

                              Facts and Procedural History

       Douglas Gard owns a UPS store in Fishers. At approximately 8:00 a.m. on Monday,

November 19, 2012, Gard was summoned to the store by his store manager. When he

arrived, Gard observed that the plastic coin collection box used for charitable donations that

had been attached to the front counter was broken into pieces on the floor and the money that

had been inside was missing. Gard decided to review the store’s surveillance video. Earlier

in 2012, Gard had personally installed “eight digital closed circuit recording cameras” that

recorded all areas of the store. Tr. at 174.       Those cameras recorded the store premises

“24/7” and saved the recordings for forty-five to fifty days. Id. at 175. Although the store is

closed for business on Sundays, it is accessible to mailbox rental customers and prepaid copy

customers. The video footage recorded on Sunday, November 18, 2012, showed an

individual entering the UPS store, knocking the donation box off the counter, and taking the

money that was inside. The footage also showed the individual forcing open locked cabinets,

taking out reams of paper, and taking a moving box that was displayed for sale. Gard

recognized the individual “clearly” and “obviously” as Klemme, a “mailbox customer” of the

store. Id. at 193. Gard recognized Klemme from the copy of Klemme’s photo identification

the store maintained on file, and also because Klemme had been in the store during business


                                               2
hours and Gard makes it a point to “get to know” his customers, “especially mailbox

customers.” Id. After reviewing the video, Gard contacted the police.

       Fishers Police Officer Thomas Brooks responded to the scene. Officer Brooks saw

the empty and broken donation box on the floor and spoke to Gard about the other missing

items. Officer Brooks reviewed the surveillance video and made a report regarding what he

observed. Gard told Officer Brooks that he believed that Klemme was the individual in the

video, and he gave Officer Brooks a copy of Klemme’s photo identification. Gard then

downloaded a copy of the surveillance video onto a flash drive and gave it to Officer Brooks.

       Gard subsequently decided to also watch surveillance video from prior days. While

watching additional video, Gard observed that on November 10, 2012, Klemme took a fifty-

dollar moving kit that was “clearly marked for sale with price tags” from the store. Id. at

205. After Gard reviewed inventory and sales records for the store, he determined that the

moving kit had never been sold and that it was missing from inventory. Klemme neither

purchased nor had permission to take the moving kit. Gard contacted Officer Brooks

regarding the additional missing item. Officer Brooks also watched the surveillance footage

and believed that it was the same individual as in the November 18, 2012 footage.

Thereafter, the State charged Klemme with two counts of class D felony theft. Following a

jury trial, Klemme was found guilty as charged. This appeal ensued.

                                 Discussion and Decision

       Klemme challenges the trial court’s decision to admit certain evidence, over his

objections, at trial. We review a trial court’s decision to admit or exclude evidence for an


                                             3
abuse of discretion. Young v. State, 980 N.E.2d 412, 417 (Ind. Ct. App. 2012). An abuse of

discretion occurs when the court’s decision is clearly against the logic and effect of the facts

and circumstances or when the trial court has misinterpreted the law. Id. We will address

Klemme’s three claims of error in turn.

                               Section 1 – Police Officer Testimony

       Klemme first asserts that the trial court abused its discretion when it admitted Officer

Brooks’s testimony regarding what he observed on the surveillance video. Specifically,

Klemme objected to the testimony arguing that it was not the best evidence of the events that

occurred and that the video could “speak for itself.” Tr. at 161.

       At the time of Klemme’s jury trial, Indiana Evidence Rule 1002, also known as the

best evidence rule, provided in relevant part: “To prove the content of a writing, recording,

or photograph, the original writing, recording, or photograph is required, except as otherwise

provided in these rules or by statute.”1 The purpose of the best evidence rule is to assure that

the trier of fact has before it the evidence upon any issue that will best enable it to arrive at

the truth. Crosson v. State, 268 Ind. 511, 518, 376 N.E.2d 1136, 1141 (1978). We note that

Klemme did not challenge the accuracy of Officer Brooks’s description of what he saw on

the video at trial, nor does he make such challenge on appeal. To obtain reversal “for the

improper use of secondary evidence, ‘[a]n effective objection must identify an actual dispute

over the accuracy of the secondary evidence.’” Jones v. State, 780 N.E.2d 373, 378 (Ind.




       1
           The rule was amended effective January 1, 2014.

                                                    4
2002) (quoting Lopez v. State, 527 N.E.2d 1119, 1125 (Ind. 1988)).2 Klemme identifies no

such dispute. The trial court did not abuse its discretion when it admitted the testimony.

            Moreover, even assuming that the testimony was erroneously admitted, any error was

harmless. Harmless error is an error that does not affect the substantial rights of a party.

Littler v. State, 871 N.E.2d 276, 278 (Ind. 2007). Here, the jury subsequently viewed the

video, or best evidence, of the events, and Gard positively identified Klemme as the

individual committing crimes in both videos. Thus, we cannot say that the admission of

Officer Brooks’s testimony prior to the admission of the recordings themselves prejudiced

Klemme’s substantial rights. Based on the foregoing, we conclude that the trial court neither

abused its discretion nor committed reversible error when it admitted Officer Brooks’s

testimony.

                                   Section 2 – Surveillance Video

        We next address Klemme’s challenge to the trial court’s admission of the DVD copies

of the surveillance video footage from the UPS store. Klemme objected to the admission of

the footage arguing that the State presented an insufficient foundation for the “chain of

custody” of the footage pursuant to the “silent witness” theory. Tr. at 186, 200. We disagree.




        2
            On appeal, Klemme maintains that Officer Brooks’s testimony constitutes inadmissible hearsay.
Because Klemme failed to object at trial on this basis, his claim is waived. See Konopasek v. State, 946
N.E.2d 23, 27 (Ind. 2011) (defendant may not argue one ground for an objection to the admission of evidence
at trial and then raise new grounds on appeal). Waiver notwithstanding, this Court has concluded that, for the
purposes of admissibility, testimony by a witness merely recounting what he or she observed on a recording is
not hearsay. Pritchard v. State, 810 N.E.2d 758, 760 (Ind. Ct. App. 2004). Such testimony is no different than
if the witness had observed the incident live and is testifying to things within his or her personal knowledge.
Id. (citing Ind. Evidence Rule 602).

                                                      5
       Our supreme court recently noted that the “foundation required for admitting a

photograph depends on its use at trial.” Knapp v. State, 9 N.E.3d 1274, 1282 (Ind. 2014).

While in most cases, photos are admitted only as demonstrative evidence, certain types of

photos, such as security camera footage, ‘“are admitted as substantive evidence’ as ‘silent

witness [es] to what activity is being depicted.”’ Id. (quoting Smith v. State, 491 N.E.2d 193,

195 (Ind. 1986)). Pursuant to the silent witness theory, “videotapes may be admitted as

substantive evidence, but ‘there must be a strong showing of [the videotape’s] authenticity

and competency.’” McHenry v. State, 820 N.E.2d 124, 128 (Ind. 2005) (quoting Edwards v.

State, 762 N.E.2d 128, 136 (Ind. Ct. App. 2002), trans. denied.). Also, “when automatic

cameras are involved, ‘there should be evidence as to how and when the camera was loaded,

how frequently the camera was activated, when the photographs were taken, and the

processing and changing of custody of the film after its removal from the camera.’” Id.

Regarding the last requirement, the chain of custody of the film, “the State is not required to

exclude every reasonable possibility of tampering, but rather must only provide reasonable

assurance that an exhibit has passed through various hands in an undisturbed condition.”

Kindred v. State, 524 N.E.2d 279, 298 (Ind. 1988).

       Here, the surveillance footage was clearly offered and admitted for substantive

purposes as a silent witness of the criminal activity that occurred within the UPS store. Gard

provided extensive and detailed testimony explaining his personal installation, maintenance,

and operation of the store’s surveillance system. He explained how he reviewed the footage

and then downloaded the footage onto a flash drive. He testified that he personally gave the


                                              6
flash drive to the police, who “in turn put it on a disc.” Tr. at 199. Gard stated that he later

reviewed the discs upon which the footage was copied and put his initials on them to verify

that they contained the footage from his security cameras.          Gard identified the discs

presented for admission at trial as the same discs of the surveillance footage taken on

November 10, and 18, 2012. This testimony provided more than a sufficient foundation to

show the competency and authenticity of the offered evidence as well as reasonable

assurance that the evidence had not been altered. For silent witness purposes, that is all that

was required. Klemme’s foundation challenge fails.

                                Section 3 – Still Photograph

       Klemme also objected at trial to the admission of a still photograph of him that was

created from the November 18, 2012 surveillance footage. Klemme’s objection was again

based upon insufficient foundation and chain of custody concerns pursuant to the silent

witness theory. Police Detective Robert Baker testified that he personally created the still

photograph from the camera footage provided to the police by Gard and he identified the

photograph offered at trial as the same photograph that he created. Indeed, he testified

regarding the specific portion of the footage from which he isolated the image. Nevertheless,

Klemme maintains that “Detective Baker did not adequately testify [to] his method of

isolating the image from the November 18th video clip” and argues that “there [is] no

evidence from a property room technician about the safe keeping of the video before

Detective Baker made the image from the same.” Appellant’s Br. at 14. However, as

discussed above, the State laid a sufficient foundation establishing the authenticity and


                                               7
competency of the surveillance footage, and the still photograph is merely a duplicate derived

from the original. Moreover, there is no evidence that the photograph was altered or

changed. As with his foundation challenge to the footage itself, Klemme’s challenge to the

still photograph fails. See Rogers v. State, 902 N.E.2d 871, 877 (Ind. Ct. App. 2009) (discs

and photographs derived from an original recording were merely duplicates and, absent

evidence that they were altered or changed, were admissible and conformed to requirements

of silent witness theory). We conclude that the trial court did not abuse its discretion in

admitting the still photograph into evidence. Therefore, we affirm Klemme’s convictions.

       Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                              8